714 N.W.2d 350 (2006)
475 Mich. 878
In re Justin Michael WANKEL, Jacob Blei Wankel, Alyssa Lee Wankel, and Chelsea Renae Mott, Minors.
Department of Human Services, f/k/a Family Independence Agency, Petitioner-Appellee,
v.
Erin Wankel, Respondent-Appellant, and
David Mott, Respondent.
Docket No. 131134. COA No. 262788.
Supreme Court of Michigan.
June 2, 2006.
On order of the Court, the application for leave to appeal the April 20, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.